      Case 2:19-cr-00033-JCM-VCF Document 62 Filed 08/22/19 Page 1 of 4


 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   LINDA MOTT
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   (702) 388-6059
     FAX: (702) 388-5087
 6   Linda.j.mott@usdoj.gov
 7   Representing the United States of America
 8                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 9
                                              -oOo-
10
      UNITED STATES OF AMERICA,
                                                        Case No. 2:19-cr-033-JCM-VCF
11
                              Plaintiff,
                                                        MOTION AND ORDER TO DISMISS
12
                   vs.                                  INDICTMENT WITHOUT PREJUDICE
13
      DEMETRICK LEE TELLIS, II
14
                              Defendant.
15

16          The United States of America by NICHOLAS A. TRUTANICH, United States

17   Attorney for the District of Nevada, and Linda Mott, Assistant United States Attorney,

18   requests pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, that the Court

19   enter an order allowing the government to dismiss without prejudice the charges brought

20   against defendant DEMETRICK LEE TELLIS, II.

21
     ///
22
     ///
23
     ///
24
     ///

                                                    1
      Case 2:19-cr-00033-JCM-VCF Document 62 Filed 08/22/19 Page 2 of 4


 1
     DATED this 22nd day of August, 2019.
 2

 3                                              Respectfully submitted,
 4
                                                NICHOLAS A. TRUTANICH
                                                United States Attorney
 5

 6
                                                /s/ Linda Mott
 7                                              LINDA MOTT
                                                Assistant United States Attorney
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                            2
      Case 2:19-cr-00033-JCM-VCF Document 62 Filed 08/22/19 Page 3 of 4


 1
                                     CERTIFICATE OF SERVICE
 2
            I, Linda Mott, hereby certify that I am an employee of the United States Attorney=s
 3   Office for the District of Nevada and further certify that a copy of the foregoing motion was
 4   served electronically upon counsel for the defendant by the EM/ECF electronic system.

 5
                                                         /s/ Linda Mott
 6                                                       LINDA MOTT

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                     3
      Case 2:19-cr-00033-JCM-VCF Document 62 Filed 08/22/19 Page 4 of 4


 1                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 2
                                            -oOo-
 3    UNITED STATES OF AMERICA,
                                                         Case No. 2:19-cr-033-JCM-VCF
 4
                             Plaintiff,
                                                         ORDER OF DISMISSAL OF THE
 5
                  vs.                                    INDICTMENT WITHOUT PREJUDICE
 6
      DEMETRICK LEE TELLIS, II
 7
                             Defendant.
 8

 9          Pursant ant to Rule 48(a) of the Federal Rules of Criminal Procedure, and upon leave of

10   Court, the United States Attorney for the District of Nevada hereby dismisses without prejudice
     the charges brought against defendant DEMETRICK LEE TELLIS, II, contained in the
11
     Indictment in case number 2:19-cr-033-JCM-VCF.
12
            .
13                                                       Respectfully submitted,

14                                                       NICHOLAS A. TRUTANICH
                                                         United States Attorney
15
                                                         /s/ Linda Mott
16                                                       LINDA MOTT
                                                         Assistant United States Attorney
17

18   Leave of Court is granted for the filing of the foregoing dismissal of the charges brought against
     defendant DEMETRICK LEE TELLIS, II, contained in the Indictment in case number
19
     2:19-cr-033-JCM-VCF.
20
           September
     DATED this _______10,
                        day2019.
                            of _______ 2019.
21

22                                              __________________________________
                                                HONORABLE JAMES C. MAHAN
23                                              UNITED STATES DISTRICT JUDGE
24


                                                     4
